Title: To Thomas Jefferson from David Higginbotham, 27 August 1807
From: Higginbotham, David
To: Jefferson, Thomas


                        
                            Milton 27th Augt 1807
                        
                        The above is a copy of a letter accompanying sundry packages for your inspection, your letter of the 23rd.
                            came duly to hand contents noted. 
                  I am your ob s
                        
                            David Higginbotham
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                
                                Richmond 19 Augt 1807
                            
                             We take the liberty of forwarding to you for Thomas Jefferson Esqr., Eight boxes & six barrels & 30
                                demijohns by William Farris’s boat, which we request you will receive for him—the six bls & boxes No. 4. 5
                                & 10 were received yesterday from Norfolk, having been taken out of a Craft, which had got aground in the Powtomak.
                                Mr. Ashley writes us from thence, that some of the packages were in very bad order & one Cask of Porter completely
                                emptied, and as no Bill of loading accompanied them, we presume others may be missing. of this you will be so good as
                                to inform Mr. Jefferson—
                     We are Sir Your ob Servts 
                            
                                Gibson & Jefferson
                        
                            
                            
                                3 boxes & 30 demijohns remd. of Articles recd. by Capt Foyles
                                2 "   Wine recd. from New york
                                3 " & 6 barrels from Norfolk
                                
                              NB. 1 demijohn broke
                            
                        
                    
               